Citation Nr: 0916129	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-08 675	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to an increased (compensable) disability 
evaluation for epicondylitis of the right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from September 1962 to 
September 1964 and from October 1964 to December 1985.  He 
received the Bronze Star and Purple Heart Medals and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The Veteran appeared at a hearing before the undersigned at 
the RO in September 2008.  A transcript of the hearing is of 
record.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding that a disability may be 
related to service is low.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The Veteran is currently service-connected for shell fragment 
wounds of the right axilla, rated noncompensable. 

The Veteran was involved in a motor vehicle accident in March 
2002 where he used his arm to prevent his wife from moving 
forward in the automobile.  A September 2002 MRI revealed 
some artifacts related to metal fragments in the proximal 
arm.  The MRI also showed arthritic changes of the 
acromioclavicular joint region. with mild impingement rotator 
cuff tendon from the under surface of the acromioclavicular 
joint, and tendonitis vs. rotator cuff tear distal most 
portion of the rotator cuff tendon.  

The Veteran had surgery on his right shoulder in December 
2002 with pre and post operative diagnoses of impingement 
syndrome right shoulder and acromioclavicular joint arthritis 
of the right shoulder.  In the history portion of the report, 
the Veteran was noted to have been involved in a motor 
vehicle accident and to be having continuing pain in his 
right shoulder.  

At his September 2008 hearing, the Veteran reported having 
sustained the shell fragment wounds to his shoulder in 
service and indicated that he been told that he had shrapnel 
in his shoulder when the MRI was performed.

The Veteran has not yet been afforded an examination.  An 
examination is needed to obtain a competent medical opinion 
as to whether any current right should disability is related 
to the wound incurred during combat.

With regard to right elbow epicondylitis, the Veteran 
testified at his hearing that he now had limited motion in 
his right elbow.  Treatment records submitted by the Veteran, 
along with the appropriate waiver, at the hearing reveal that 
he was noted to have less than full range of motion of all 
elbow joints at the time of a September 2008 VA outpatient 
visit.  Tenderness on palpation of the right lateral 
epicondyle was also noted.  These findings are in contrast 
with the normal findings noted at the time of the most recent 
VA examination.  VA is obliged to afford a Veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  It appears that the symptomotology 
associated with the Veteran's right epicondylitis may have 
worsened since the time of the last comprehensive VA 
examination.  As such, an additional VA examination to 
determine the extent of any current right elbow epicondylitis 
is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current right shoulder disorder.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current right shoulder disorder 
is related to the Veteran's period of 
active service, including shell fragment 
wounds?  Is it at least as likely as not 
that the Veteran's service-connected 
residuals of shell fragment wounds to the 
right axilla caused or aggravated 
(permanently worsened) any current right 
shoulder disorder?  The examiner should 
provide rationales for these opinions.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected right 
elbow epicondylitis.  All indicated tests 
and studies should be performed.  The 
claims folder should be made available to 
the examiner.  

Ranges of motion should be reported in 
degrees.  The examiner should determine 
whether the service-connected right elbow 
epicondylitis is manifested by weakened 
movement, excess fatigability, or 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups. 

3.  After completion of the above, 
readjudicate the claim on appeal.  If any 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

